Citation Nr: 1618500	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of stress reactions and fractures of the right hip/pubic rami.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2013, the Veteran testified before the undersigned at Board hearing at the Waco RO. A copy of the transcript is of record. 

This claim was remanded in November 2013. In April 2014, the Agency of Original Jurisdiction (AOJ) granted a claim of service connection for a back disability; this issue is no longer on appeal. Additionally, the AOJ granted a separate rating for limitation of extension of the thigh at 10 percent disabling, effective April 11, 2008 (the date of the increased rating claim). 

The Board notes that the Veteran's original VA claims file was lost, and that the current file has been rebuilt. 


FINDING OF FACT

The right hip/pubic rami disability is manifested by pain and some limitation of motion. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5250-5255 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact. 38 C.F.R. § 3.159(e) (2015). Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(1)(i)-(iv) (2015).

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In July 2008, the Veteran was informed that his file could not be located and VA requested he send in all military and VA-related documents. The Veteran complied, and the file appears to contain nearly all (if not all) relevant evidence necessary to adjudicate this claim: service treatment records, historical rating decisions, VA records, etc. Here, entitlement to compensation has already been established and an increase in disability rating is at issue; the present level of disability is the primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board finds the duty to notify has been met. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and VA medical records have been associated with the claims file. The Veteran did not respond to a November 2013 request that he send in information about his worker's compensation doctor so VA has not been authorized to obtain those records. The Veteran was given an updated VA examination in March 2014, which is fully adequate because the relevant rating criteria were addressed; an August 2012 VA examination addressed whether there was a relationship between the service-connected right hip/pubic rami disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In November 2013, the Board remanded this claim for worker's compensation records, VA treatment records, and a new VA examination. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

Increased Rating

Upon review of the evidence of record, the Board finds that an increased rating beyond 10 percent for the residuals of stress reactions and fractures of the right hip/pubic rami is not warranted. As noted above, in November 2014 the AOJ granted a separate rating for limitation of extension of the thigh at 10 percent disabling, effective April 11, 2008. Here, the Board finds no further separate ratings are appropriately assigned for this disability. 

The Veteran contended in October 2008 that since the military he had pelvic and back pain in walking and was unable to run. 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The history of the disability shows that while in service the Veteran experienced right hip pain after a 15-mile road march and was placed on crutches after a bone scan revealed multiple stress fractures (see June 1990 service treatment record). 
A February 1991 VA examination revealed the Veteran had some pain, but findings were essentially normal to clinical and X-ray examinations. In June 1991, the RO granted the initial claim of service connection for residuals of a stress fracture of the right hip under DCs 5022-5010 and assigned a 10 percent rating. DC 5010 is arthritis due to trauma substantiated by X-ray findings and DC 5022 pertains to periostitis (no actual diagnosis of periostitis is made in the record).

In April 2008, the Veteran filed an informal claim for an increased rating for the right hip. The November 2008 RO rating decision characterized the disability as bone inflammation for the right pelvis (relying on available information in the rebuilt claims folder at that point) and continued the 10 percent rating. In April 2014, the RO granted a separate 10 percent rating for limitation of extension of the right thigh under DC 5003-5251 (effective date of claim) and adjusted the characterization of the service-connected disability on appeal to stress reactions and fractures of the right hip/pubic rami (DCs 5003-5252). DC 5003 addresses degenerative arthritis, DC 5251 addresses limitation of extension of the thigh and DC 5252 limitation of flexion of the thigh. 

Where a particular disability for which the veteran has been service-connected is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015); see also Lendenmann v. Principi, 3 Vet. App. 345, 349-51 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.20 (describing the use of DC numbers). When rating a disability by analogy under a particular diagnostic code, the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other diagnostic codes are not "reasonably analogous." Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Pernorio, 2 Vet. App. at 629. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015). 

Rating the pelvic bones is explained under 38 C.F.R. § 4.67 (2015): 

The variability of residuals following these fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion. 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015). 

Relevant DCs possibly pertaining to the Veteran's disability may include those addressing: the hip and thigh joints (38 C.F.R. § 4.71a, DCs 5250-5255), muscles of the pelvic girdle and thigh (38 C.F.R. § 4.73, DCs 5313-5318) and diseases of the peripheral nerves (38 C.F.R. § 4.124a, DCs 8520-8540). The Veteran is already receiving compensation for a lumbar spine disability, as explained above, and this issue is no longer on appeal. The record shows no evidence of a muscle disability, and as explained, no neurological involvement from the residuals of stress reactions and fractures of the right hip/pubic rami. 

For DCs that address limitation of motion, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40). Examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups. See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2012). 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell, 25 Vet. App. at 37. Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion. Id. Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to the following considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2015). 

For the hip and thigh, ankylosis is rated under DC 5250; however, the record does not show any evidence of ankylosis. 38 C.F.R. § 4.71a, DC 5250 (2015). Similarly, impairment of the femur is rated under DC 5255, however, the evidence does not show problems, symptoms of diagnoses involving the right femur.

Limitation of motion codes for the hip are DCs 5251-5154. Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent. DC 5252 provides for a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 38 C.F.R. § 4.71a, 
DC 5252 (2015). 

DC 5253 addresses impairment of the thigh and provides for a 10 percent rating when there is limitation of rotation of the thigh and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs. 38 C.F.R. § 4.71a, DC 5253 (2015). A 20 percent rating is assigned when there is limitation of abduction, and motion lost beyond 
10 degrees. Id. If the hip has become a flail joint, an 80 percent rating is assigned under DC 5254. 38 C.F.R. § 4.71a, DC 5254 (2015). 

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2015). 

Degenerative arthritis is rated under DC 5003. Traumatic arthritis established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a, DCs 5010, 5003. Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

As stated above, the Veteran is currently assigned 10 percent ratings of DC 5003-5252 and DC 5003-5251; the latter was granted by the AOJ in April 2014. 

VA records and the Veteran's testimony at the March 2013 Board hearing support that he has consistently complained of pain in the hip and pelvic area (see April 2007 VA primary care record and March 2013 Transcript, pp 3-4). He asserted he had to limit sitting and walking, took breaks and had trouble completing housework. (Transcript, pp 5-6). However, a January 2008 VA anesthesiologist record noted his exercise tolerance was unlimited; he walked a mile a day, and participated in strenuous activity (greater than 10 METS). At the March 2013 Board hearing, the Veteran stated he had no trouble crossing his legs. (Transcript, p 8.) 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2015) (stating that lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. 

Here, the Board finds the Veteran has been relatively credible in his report of symptoms, which he is competent to report. However a review of the Veteran's file does demonstrate various disabilities and as a result great weight is placed on the examinations that specifically focused on the residuals of stress reactions and fractures of the right hip/pubic rami. Such considerations require expertise. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (lay persons generally less competent in more complex medical situations).

Findings for the pelvis include a January 2008 X-ray which showed no acute fracture or dislocations noted. A January 2008 nuclear bone imaging record also showed that there was no scintigraphic evidence of a right hip fracture. In April 2008, a VA orthopedic hip record noted the Veteran had bone scan with very, very mild increased uptake. It was noted the physician could range his hip without any pain. X-rays showed no evidence of any fracture. A bone scan showed mild uptake of the right femur inconsistent with any diagnosis. The impression was vague right hip and back pain with unknown etiology. A January 2012 MRI, completed due to a work injury, showed bilateral labral tears, lateral marginal osteophytes and suprolateral cartilage loss. There was no evidence of acute osseous abnormality. There was a remote partial tear with hypertrophy of the semimembranosus tendon and at the right ischial tuberosity. 

As the pelvic findings do not show compensable impairment under any other possible DCs, the Board will look to rate the disability based on hip function; specifically range of motion, muscles and/or arthritis.

Regarding range of motion, the Board does not find the right hip disability has further compensable manifestations beyond the 10 percent ratings for limitation of extension and flexion. A February 2008 VA orthopedic record showed the following findings. 

Range of motion
Right
Flexion
0-100 degrees
Extension
0 degrees
Adduction 
NA
Abduction
35 degrees
External/Internal rotation
Toes out more than 15 degrees

He had minimal increased discomfort in the groin area. The MRI was negative for avascular necrosis or any significant fluid increase in the pelvis. Bone scan showed the increased uptake in the left femoral neck as well as the parietal area. The impression was right thigh and buttock discomfort without specific etiology on MRI of the pelvis or bone scan (no significant findings in right femur or hip area). He was given a cane for him to use to avoid trauma. (See also March 2008 VA physical therapy record noting hip flexion, extension, abduction, and adduction were all within normal limits.) 

A May 2008 VA physical therapy record focused on the back, but stated that unsteadiness was observed during ambulation with decreased bilateral hip and knee flexion. 

In September 2008, at a VA contract examination the Veteran complained of pain, weakness, stiffness, swelling, abnormal motion and sciatica. There was no heat, redness, drainage, instability, giving way or locking. He had right hip pain with walking less than a mile and limited bending over. He stated he had flare ups of right pelvic pain daily for varied duration. It was caused by walking so he could not walk for exercise. He used a cane for walking long distances. There was some evidence of painful motion, but no deformity, angulation, false motion, shortening, intra-articular movement, malunion, nonunion, loose motion, false joint, tenderness, drainage, edema, weakness, redness, or heat. His gait was altered as not to place too much weight on the right leg. He was able to stand and walk for 15 to 30 minutes. There were no signs of abnormal weight bearing or ankylosis. 

Range of motion measurements were taken, unfortunately, the listed "normal" range of motion was different from § 4.71a for flexion and extension. Results are below. 

Range of motion
Right
Flexion
0-70, pain at 50 degrees
Extension
0-75, pain at 65 degrees
Adduction 
0 to 25, pain at 20 degrees
Abduction
0 to 25, pain at 5 degrees
External rotation
0 to 50, pain at 35 degrees
Internal rotation
0 to 20, pain at 5 degrees

The right hip had pain, fatigue, weakness, lack of endurance and incoordination. There was no objective evidence of edema, effusion, tenderness, redness, heat or abnormal movement but there was instability and guarding. There was decreased ROM after repetition, as shown below. 

Range of motion
Right
Flexion
0-65, pain at 40 degrees
Extension
0-70, pain at 50 degrees
Adduction 
0 to 10, pain at 5 degrees
Abduction
0 to 10, pain at 5 degrees
External rotation
0 to 45, pain at 20 degrees
Internal rotation
0 to 20, pain at 5 degrees

There was no leg shortening, bone disease, or malunion of the os calcis or astralgus. There was some weakness and insecurity on weight bearing. There was no pathology to render a diagnosis. There were no findings in the right pelvic region. The Veteran did not show for his pelvic X-ray appointment. 

In October 2008, a VA chiropractor consultation noted that range of motion in the lower limbs was within normal limits. 

In August 2012, the examiner noted the Veteran had degenerative joint disease of the right hip, along with a remote stress fracture. The Veteran reported right hip pain which radiated to the foot with symptoms of burning and tingling. He did not report flare ups. His hip motion measurements are noted below. 

Range of motion
Right
Flexion
0-115 degrees
Extension
Greater than 5 degrees
Adduction 
Can toe out-out beyond 15 degrees
Abduction
Not lost beyond 10 degrees
External/Internal rotation
Toes out more than 15 degrees

There was no evidence of painful motion during flexion and extension. The Veteran was able to perform repetitive use testing and there was no change in range of motion measurement. He had less movement than normal on the right. He did not have ankylosis, malunion or nonunion of the femur, flail hip joint or a leg length discrepancy. He did not have a total hip joint replacement or any surgery. He was not using an assistive device. Degenerative/traumatic hip arthritis was documented on the right (1/12 MRI). The hip disability did not impact the Veteran's ability to work. 

At the March 2014 VA examination, the diagnosis was remote stress fracture of right pelvic pubic rami with right hip strain of mild to moderate severity. He still had pain. The Veteran did not report flare ups. 

Range of motion
Right
Flexion
0-115 degrees
Extension
Greater than 5 degrees
Adduction 
Can cross legs
Abduction
Not lost beyond 10 degrees
External/Internal rotation
Toes out more than 15 degrees

There was no evidence of painful motion during flexion and extension. There was no additional limitation in range of motion following repetitive use testing. There was no functional loss or functional impairment of the hip and thigh. Muscle strength testing was normal. He did not have ankylosis, malunion or nonunion of the femur, flail hip joint or a leg length discrepancy. He did not have a total hip joint replacement or any surgery. He was using crutches regularly. He did have right hip arthritis via the 2012 MRI. 

Given the above findings, the record does not support an increased rating under the limitation of motion DCs of 5251 and 5252; flexion and extension were not limited to support ratings above 10 percent. Even not considering the September 2008 VA contract examination report, which appeared to use different "normal" ranges of motion than 38 C.F.R. § 4.71, Plate II, the record as a whole still does not support limitations of motion sufficient for an increased rating. Also, there is no impairment of the thigh sufficient to support a separate rating under DC 5253 (abduction and adduction). As stated there is no flail joint, femur impairment or ankylosis. The DCs addressing the hip and thigh do not provide for increased ratings.

The arthritis code does not provide for an increased rating because compensable ratings are not to be combined with ratings based on limitation of motion. See 38 C.F.R. § 4.71a, DCs 5010, 5003. The Veteran is already assigned two ratings under two different limitation of motion DCs of 5252 and 5251.

Similarly, the record does not support findings for a separate rating under the muscle DCs. Muscle strength testing was normal in August 2012 and March 2014. See 38 C.F.R. § 4.73, DCs 5313-5318. Additionally, the Veteran's limitation of motion has already been compensated under DCs 5251 and 5252.

Regarding neurological findings, the record shows these issues were either related to the service-connected back disability (no longer on appeal) or ataxia or neuropathy (not service-connected disabilities). (See June 2007 VA primary care record, and February 2008 VA primary care and orthopedic records.) Investigation by VA neurology in May 2012 found the Veteran did not have progressive supranuclear palsy, Parkinson's Disease, cerebellar atrophy or other neurodengenerative disease. In August 2012, a VA examiner reviewed the neurological/radicular problems and explained these were less likely than not related to the right hip; instead they were related to the back disability. The examiner stated that the sciatic nerve, which is affected, would not be affected by the hip joint disease or the pelvis.  The examiner based this on their review of the medical records as well as their clinical experience and expertise.  

Regarding leg or foot drag (see March 2013 Board hearing, p 7 and June 2011 VA record), in April 2007, a VA nurse note states he initially complained of it in relation to his left hip and asserted his lower calf was cramping most of the time, which he stated causes him to drag his left leg. As such, the Board finds this issue unrelated to the right hip disability. 

The Board has considered provisions for an increased rating under DeLuca for the right hip; the Veteran already is receiving two 10 percent ratings for the hip. An increase is not warranted due to insufficient signs of motion loss, swelling, incoordination, instability, disturbance of locomotion and atrophy. The Board finds that the most probative evidence, to include the March 2014 VA examination report noting no additional limits of function, establishes that the Veteran's right hip disability does not objectively produce additional ranges of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 10 percent. See Mitchell, 25 Vet. App. at 37. As a result, the Board finds that sufficient objective findings to warrant an increased rating for the right hip disability are not warranted. 

A March 2008 VA physical therapy record noted he had a leg length discrepancy on one side, however it was the left side, not the right. Shortening of the lower extremity is rated under 38 C.F.R. § 4.71a DC 5275. The September 2008 VA examination report shows the Veteran did not have a lower extremity shortening. In any case, a note to this regulation states that it is not to be combined with other ratings for fracture in the same extremity, which is the case here. Id. As such, the Board finds that an increased or separate rating is not available under DC 5275.

The Board has concluded that the evidence of record more nearly approximates the current rating of 10 percent for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. 
See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran).

Regarding a total disability rating for individual unemployability (TDIU), the record shows the Veteran was working at the time of the March 2013 Board hearing and evidence shows he worked for most of the time period on appeal (see January and September 2011 VA notes) and a December 2011 record shows his supervisor appeared willing to give accommodations as long as he provided appropriate follow up.VA neurology in May 2012 stated the Veteran was asserting he could no longer work due to neurological disabilities; in any case, the Board finds no neurological problems are related to the right hip disability. At the time of the 2014 VA examination, the Veteran had retired and the examiner stated the right hip disability did not impact the Veteran's ability to work (his last position was as a clerk). The Board finds that the matter of TDIU is not part and parcel of this appeal. 

The Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." 27 Vet. App. 484, 494 (2016). Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate." Id. at 494-95.

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected residuals of stress reactions and fractures of the right hip/pubic rami, as described above. For example, the evidence shows the Veteran has some reduced hip range of motion due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Board notes that it "is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis . . . when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. at 495.  When reviewing the pertinent evidence in total, the Board finds that the "collective basis" has not been raised here. Accordingly, referral for consideration of an extraschedular rating is not warranted. 


ORDER

A rating in excess of 10 percent for stress reactions and fractures of the right hip/pubic rami is denied. 



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


